Lzs Vegas, Nevada 89146-5308
Tel: (702) 228-7590 ‘ Fa.x: (702) 892-0122

2850 South ]ones Boulevard, Suitc 1

SCHWARTZER & MCPHERSON LAW FIRM

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 18-12662-ab| Doc 145 Entered 02/21/19 09:46:27 Page 1 of 31

Jason A. Imes, Esq., NV Bar No. 7030
Schwartzer & McPherson Law Firm

2850 South Jones Blvd., Suite 1

Las Vegas NV 89146-5308

Telephone: (702) 228-7590

Facsimile: (702) 892-0122

E-Mail: bkfilin s s-mlaw.com
Attorneys for Lenard E. Schwartzer, Trustee

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA
In rec Case No. BK-S-18-12662-ABL
MEDIZONE INTERNATIONAL, INC., Chapter 7

D€bt°r- MoTIoN FoR APPROVAL oF
sETTLEMENT AGREEMENT
(FRBP 9019)

Hearing Date: March 21, 2019
Hearing Time: 11:00 a.m.

 

 

 

LENARD E. SCHWARTZER, Chapter 7 Trustee (the “me_e”), by and through his
counsel, Schwartzer & McPherson Law Firm, hereby files this Motion for Approval of Settlement
Agreement (the “M”) pursuant to Fed.R.Bankr.P. 9019.

The Trustee seeks approval of a Settlement Agreement he has negotiated with Edwin G.
Marshall, J ill C. Marshall, and AsepticSure Scientiflc, LLC (purchasers of substantially all of the
assets of this bankruptcy estate). The terms are set forth with more particularity in the Settlement
Agreement attached to this Motion as Exhibit “1.” In general terms, these parties have agreed
that ASL owns any claims, rights, causes of action, damages, liens and all other charges against all
former officers, directors, representatives, agents, employees, counsel and other insiders of the
Debtor (the “Sub]`ect Claims”), and that ASL will assign such claims to the Marshalls to
investigate and pursue, and in the event of any recovery, and after payment of the Marshall’s
attomey’s fees and expenses, the net proceeds will be divided with 25% to the Trustee, and 75% to

the Marshalls.

Page l of 7

 

SCHWARTZER & McPHERsoN LAW FIRM

Las Vegas, Nevada 89146-5308
Tcl: (702) 228-7590 ' Fax: (702) 892-0122

2850 South ]ones Boulcvard, Suite l

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 18-12662-ab| Doc 145 Entered 02/21/19 09:46:27 Page 2 of 31

The Motion is supported by the Declaration of Lenara' E. Schwartzer (the “Schwartzer
Declaration”) filed concurrently with this Motion, and the following Points and Authorities.
I. JURISDICTION

The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334. This is
a core proceeding pursuant to 28 U.S.C. §157(b). Venue is proper before this Court pursuant to 28
U.S.C. §§ 1408 and 1409.

II. BACKGROUND
A. Case History and Asset Sale

1. On April 18, 2018, creditors Edwin G. Marshall and Dr. Jill C. Marshall
(collectively, the “Marshalls”), and creditors Ushio America, Inc. and Engineering CPR, Inc.
(together with the Marshalls, the “Petitioning Creditors”), filed an involuntary petition under
Chapter ll the Bankruptcy Code against Debtor MEDIZONE INTERNATIONAL, INC. (the
“M”) in Reno, Nevada, thereby commencing bankruptcy case number 18-50412-GWZ (the
“Involuntarv Chapter ll Case”).

2. On May 8, 2018, the Debtor filed its voluntary petition pursuant to Chapter 7 of the
Bankruptcy Code in Las Vegas, Nevada, and Trustee Schwartzer was appointed to administer the
Chapter 7 estate. The Involuntary Chapter 11 Case was subsequently dismissed

3. The Trustee was authorized to operate the business for approximately 90 days from
June 1, 2018 through August 31, 2018 [ECF No. 36], and was authorized to borrow up to
$200,000.00 from the Marshalls [ECF No. 40] to fund said operation pending sale of the estate’s
assets.

4. As of August 31, 2018, the Trustee sold and transferred substantially all of the
assets of the estate to ASEPTICSURE SCIENTIFIC, LLC (“M”) as nominee of the Marshalls,
for the sum of $500,000.00 pursuant to a Purchase and Sale Agreement dated May 17, 2018 (the
“PS_A”), which was approved and authorized by the Bankruptcy Court under its Order Approving
And Confz`rming Sale OfEstate Property Free And Clear OfAny Interest, entered on August 10,
2018 [ECF No. 85]. A copy of the PSA is attached to this Motion as Exhibit “2.”

Page 2 of 7

 

Las Vegas, Nevada 89146-5308

2850 South ]ones Boulevard, Suite 1
Tel: (702) 228-7590 ‘ Fax: (702) 892-0122

SCHWARTZER & MCPHERSON LAW FIRM

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 18-12662-ab| Doc 145 Entered 02/21/19 09:46:27 Page 3 of 31

5. Pursuant to the PSA, the assets sold included all assets used for the operation of
Debtor’s business, including but not limited to the intellectual property, real property, fixtures,
tangible and intangible personal property, inventory, goodwill, and other assets of the business
(the “Me§”).

6. Pursuant to Section l.l of the PSA, the property of the estate transferred to ASL
included “all of [the Trustee’s] right, title and interest in and to all of the assets used by Debtor in
connection with the operation of the [business of the Debtor].”

7. The bill of sale (the “Bill of Sale”) executed by the Trustee and delivered to ASL as
of August 31, 2018 included the following language identifying the Estate property transferred to
ASL pursuant to the PSA, among other assets:

All of the Estate’s ri ght, title, ownership and interest in and to
claims, causes of action, damages, liens and all other charges against
third parties, including without limitation any and all causes of
action and claims against former officers and directors of [the
Debtor].

B. Dispute and Proposed Settlement

8. Based on the PSA, the Bill of Sale and the Marshalls’ recollection of the expressed
intent of the parties to the PSA, ASL claims ownership of the Subject Claims, among other claims,
rights and assets transferred by the Trustee to ASL.

9. The Trustee also claims ownership of the Subject Claims, contending that the PSA
approved by the Bankruptcy Court did not provide for transfer of such claims to ASL, that the
parties did not express any intention of transferring the ownership of the Subject Claims, and that
the Bill of Sale erroneously identifies the Subject Claims among the transferred assets. See
Schwartzer Declaration.

10. The Trustee and the Marshalls and ASL have resolved their dispute as to the
ownership of the Subject Claims, subject to Court approval, in accordance with the terms and
conditions set forth in the Settlement Agreement attached as Exhibit “1.” The Settlement
Agreement confirms the Subject Claims were purchased from the bankruptcy estate and are now

held by ASL. However, in light of ASL’s present inability to fund the investigation of and, if

Page 3 of 7

 

SCHWARTZER & MCPHERSON LAW FIRM

2850 South ]oncs Boulcvard, Suite 1

Las Vegas, Nevada 89146-5308

Tcl: (702) 228-7590 ' Fax: (702) 892-0122

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 18-12662-ab| Doc 145 Entered 02/21/19 09:46:27 Page 4 of 31

appropriate, prosecution of the Subject Claims, ASL will transfer its ownership of the Subject
Claims to the Marshalls. The Marshalls are willing to accept such transfer, based on their
agreement with their counsel with respect to the funding of such investigation and prosecution.
See Schwartzer Declaration.

ll. The Trustee and the Marshalls and ASL have negotiated the Settlement Agreement
so that the Marshalls and ASL may fund the investigation of the Subject Claims, and potential
related litigation, and the bankruptcy estate will share the net benefit from any recovery (25%)
without incurring the expense of the investigation and litigation. See Schwartzer Declaration.

12. The Trustee believes the proposed terms of the Settlement Agreement are justified,
and in his business judgment he has concluded this proposed compromise is in the best interest of
the estate and creditors. See Schwartzer Declaration.

III. MEMORANDUM OF LAW
A. Standard for Approval of the Settlement.

Fed.R.Bankr. P. 9019(a) provides that, after notice and a hearing, a Court may approve a
Trustee's proposed settlement of a claim. Whether a compromise should be accepted or rejected
lies within the sound discretion of the Court. In re Carson, 82 B.R. 847 (Bankr. S.D. Ohio 1987);
In re Ericson, 6 B.R. 1002 (D. Minn. 1980); Knowles v. Putterbaugh (In re Hallet), 33 B.R. 564
(Bankr. D. Me. 1983); In re Mobile Air Drilling Co., Inc., 53 B.R. 605 (Bankr. N.D. Ohio 1985);
In re Hvdronic Enterprise, Inc., 58 B.R. 363 (Bankr. D. R.I. 1986).

The Ninth Circuit in Martin v. Kane (In re A & C Properties), 784 F.2d 1377, 1381 (9th
Cir. 1986), cert. denied, 479 U.S. 854 (1986) has stated:

In determining the faimess, reasonableness and adequacy of
a proposed settlement agreement, the court must consider:
(a) the probability of success in the litigation; (b) the
difficulties, if any, to be encountered in the matter of
collection; (c) the complexity of the litigation involved, and
the expense, inconvenience and delay necessarily attending
it; (d) the paramount interest of the creditors and a proper
deference to their reasonable views in the premises.

Page 4 of 7

 

SCHWARTZER & MCPHERSON LAW FIRM

Las chas, Nevada 89146-5308
Tel: (702) 228-7590 - Fax: (702) 892-0122

2850 South Jones Boulevard, Suite 1

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 18-12662-ab| Doc 145 Entered 02/21/19 09:46:27 Page 5 of 31

E. (quoting ln re Flight Transportation Corp. Securities Litigation, 730 F.2d 1128, 1135 (8th Cir.
1984)(citations omitted), cert. denied, 105 S.Ct. 1169 (1985)).
Notably, a court should refrain from substituting its own judgment for the judgment of the

party charged with operation and maintenance of the estate. In re Carla Leather Inc., 44 B.R. at

 

465. As the Second Circuit has stated, in reviewing a proposed settlement a court should not
"decide the numerous questions of law and fact . . . but rather canvass the issues and see whether
the settlement falls below the lowest point in the range of reasonableness." In re W.T. Grant &
L, 699 F.2d 599, 608 (2d Cir. 1983), cert. denied, 464 U.S. 822 (1983). A "mini-trial" on the
merits of the underlying cause of action is not required and should not be undertaken by the
bankruptcy court. In re Blair, 538 F.2d 849 (9th Cir. 1976); In re Walsh Construction, Inc., 669
F.2d 1325 (9th Cir. 1982).
B. Application of A&C Properties Factors

1. Probability of Success

The Trustee believes that, if litigated, the Court would agree that the Subject Claims were
not transferred to the Marshalls or ASL pursuant to the Purchase and Sale Agreement since those
assets were never identified in the PSA (Exhibit “2”), were never discussed in the Motion to
approve the asset sale, and the Subject Claims are not “assets used by the Debtor connection with
the operation of the [business of the Debtor].” Nevertheless, the Trustee recognizes there is
ambiguity in some of the settlement negotiation communications, and recognizes the importance
in this particular case of resolving this issue to clarify which party may pursue the Subject Claims.
After consideration of the economics of the situation, and evaluation of currently available
information supporting the Subject Claims, the Trustee believes it is in the best interest of the
estate to have the Marshalls and/or ASL fund the investigation and litigation of the Subj ect Claims
rather than the bankruptcy estate. The Trustee has concluded that it is in the best interests of the
estate to avoid placing the entire expense and risk of investigation and litigation of the Subject
Claims on the bankruptcy estate when other parties are motivated to fund and pursue such activity,
while still retaining a potential benefit to the bankruptcy estate in the event of recovery. See

Schwartzer Declaration.

Page 5 of 7

 

SCHWARTZER & MCPHERSON LAW FIRM

2850 South Jones Boulevard, Suite 1

Las Vegas, Nevada 89146-5308
'l`el: (702) 228-7590 ~ Fax: (702) 892-0122

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 18-12662-ab| Doc 145 Entered 02/21/19 09:46:27 Page 6 of 31

2. Difficulty of Collection

The Trustee has not identified collection expense as a basis for proposing this Settlement
Agreement with the Marshalls and ASL. The Trustee is not attempting to collect from the
Marshalls or ASL. This Settlement Agreement resolves any ambiguity regarding ownership of the
Subject Claims, and also provides a mechanism ensuring the estate Will still benefit from any
recovery relating to the Subject Claims. See Schwartzer Declaration.

3. Complexity of Litigation and Expense, Inconvenience, and Delay

The Trustee has determined that investigation of the Subject Claims against the Debtor’s
former officers and related parties will necessarily be an expensive endeavor requiring substantial
attorney’s fees and costs, and out-of-state travel, and that pursuing the Subj ect Claims will likely
involve protracted discovery and litigation. In the Trustee’s experience, claims against former
directors and officers are inherently expensive and complex to investigate and to litigate. The
Settlement Agreement Will help preserve the bankruptcy estate’s current holdings by shifting the
investigative and litigation expense to the Marshalls and/or ASL, while at the same time
confirming that the Marshalls and/or ASL are the party in interest to pursue the Subject Claims,
and ensuring that the estate will receive a meaningful benefit in the event there are net proceeds
recovered from these claims. See Schwartzer Declaration.

4. Paramount Interest of Creditors

The Trustee has determined in this business judgment that the proposed Settlement
Agreement (Exhibit “1”) is in the best interest of the estate and creditors because it Will allow the
Marshalls and/or ASL to investigate and pursue the Subject Claims which may provide a
substantial benefit to the bankruptcy estate (25% of any net recovery) without any additional
expense to the bankruptcy estate. See Schwartzer Declaration.
/ / /
/ / /
/ / /
/ / /
/ / /

Page 6 of 7

 

SCHWARTZER & MCPHERSON LAW FIRM

2850 South jones Boulevard, Suite 1

Las chas, Nevada 89146-5308

Tel= (702)228-7590- Fax; (702) 892-0122

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 18-12662-ab| Doc 145 Entered 02/21/19 09:46:27 Page 7 of 31

IV. CONCLUSION
Based upon the foregoing, the Trustee requests entry of an Order of this Court pursuant to
Fed.R.Bankr.P 9019 approving his proposed settlement agreement With Edwin G. Marshall, J ill C.
Marshall, and AsepticSure Scientific, LLC, pursuant to the terms set forth With more particularity
in the Settlement Agreement attached to this Motion as Exhibit “1.”
A proposed form of Order is attached to this Motion as Exhibit “3.”
Dated: February 19, 2019

Jason A. W
Schwartz cPherson Law Firm

2850 S. Jones, Blvd., Suite 1
Las Vegas, NV 89146
Counselfor Lenard E. Schwartzer, Trustee

Page 7 of 7

 

Case 18-12662-ab| Doc 145 Entered 02/21/19 09:46:27 Page 8 of 31

EXHIBIT “1”

Case 18-12662-ab| Doc 145 Entered 02/21/19 09:46:27 Page 9 of 31

SE'I"I'LEMENT AGREE`MENT

This Settlement Agreement (this “Agreement”) is entered into as of January 29, 2019 by
and among (a) LENARD E. SCHWARTZER, as trustee (the “'l`rustee”) of the chapter 7 estate of
Medizone Intemational, lnc., a Nevada corporation (the “Debtor”); (b) EDWIN G. MARSHALL
and JILL C. MARSHALL, individuals (the “Marshalls”), and (c) ASEPTICSURE SCIEN'I`IFIC,
LLC, a Delaware limited liability company (“ASL,” and collectively with the Marshalls and the
Trustee, the “Parties”); as follows:

RECITALS

A. The Debtor filed a voluntary petition for relief under chapter 7 of the United
States Bankruptcy Code, in the United States Bankruptcy Court for the Distn`ct of Nevada (the
“Bankruptcy Court”), on May 8, 2018 (the “Petition Date”), commencing the case of In re
Medizone Inlernational, Inc., case no. 18-12662 (the “Chapter 7 Case”).

B. On or shortly after the Petition Date, the Trustee was appointed as the chapter 7
trustee of the estate (the “Estate”) of the Debtor.

C. As of August 31, 2018, the Trustee sold and transferred to ASL (as nominee of
the initial buyers) certain property of the Estate, pursuant to a Purchase and Sale Agreement
dated as of May 17, 2018 (the “PSA”), which sale and transfer was approved and authorized by
the Bankruptcy Court under its Order Approving And Confirming Sale OfEstate Property Free
And Clear OfAny Interest, entered on August 10, 2018 (docket no. 85).

D. Pursuant to Section 1.1 of the PSA, the property of the Estate transferred to ASL
included “all of [the Trustee’s] right, title and interest in and to all of the assets used by Debtor in
connection with the operation of the [business of the Debtor].”

E. The members ofASL are the Marshalls and Maximillian Smereka. The Marshalls
are the sole managers of ASL, hold a majority of membership interests in ASL, and have the
requisite authority to enter into and perform this Agreement on behalf of ASL. Each of the
Marshalls also holds a general unsecured claim against the Estate.

F. The bill of sale (the “Bill of Sale”) executed by the Trustee and delivered to ASL
as of August 31, 2018 included the following language in identifying the Estate property
transferred to ASL pursuant to the PSA, among other assets:

All of the Estate’s right, title, ownership and interest in and to claims, causes of
action, damages, liens and all other charges against third parties, including
without limitation any and all causes of action and claims against former officers
and directors of [the Debtor].

G. Based on the PSA, the Bill of Sa.le and the Marshalls’ recollection of the
expressed intent of the parties to the PSA, ASL claims ownership of all claims, rights, causes of
action, damages, liens and all other charges against all fenner officers, directors, representatives,
agents, employees, counsel and other insiders of the Debtor (the “Subject Claims”), among other
claims, rights and assets transferred by the Trustee to ASL.

1

31547.DOC/20140 (rcv 012819JA1)

Case 18-12662-ab| Doc 145 Entered 02/21/19 09:46:27 Page 10 of 31

H. The Trustee also claims ownership of the Subject Claims, contending that the
PSA did not provide for transfer of such claims to ASL, that the parties did not express any
intention of transferring the ownership of the Subject Claims, and that the Bill of Sale
erroneously identities the Subject Claims among the transferred assets.

l. The Parties now wish to resolve their dispute as to the ownership of the Subject
Claims in accordance with the terms and conditions set forth below. ln addition, in light of its
present inability to fund the investigation and, if appropriate, prosecution of the Subject Claims,
ASL wishes to transfer its ownership of the Subject Claims to the Marshalls. The Marshalls are
willing to accept such transfer, based on their agreement with their counsel with respect to the
funding of such investigation and prosecution,

AGREEN[ENT

NOW, THEREFORE, THE PARTIES HEREBY AGREE, COVENANT AND
STlPULATE, FOR ADEQUATE CONSIDERATION HEREBY RECEIVED AND
ACKNOWLEDGED, as follows:

1. Regitals incorporated Each of the facts set forth in the foregoing recitals is
known to the Parties to be true and correct, and each such recital is incorporated herein.

2. Conditions to Effectiveness. The effectiveness of this Agreement is conditioned
upon (a) entry of an order (the “Settlement Order”) of the Bankruptcy Court approving this
Agreement, pursuant to the provisions of Rule 9019 of the Federal Rules of Bankruptcy
Procedure. The Trustee shall use his best efforts to obtain entry of the Settlement Order, in form
and substance acceptable to the Marshalls, as soon as possible The Agreement shall become
effective on the fifteenth (15“') day following entry of the Settlement Order (the “Effective
Date”).

3. Ownership Qf Subject §;laims as of August 31, 2018. The Parties hereby

acknowledge and confirm that as of August 31, 2018, ownership of the Subject Claims was
transferred to ASL, as reflected in the Bill of Sale, and that all terms of the Bill of Sale are
accurate and in full force and effect.

4. Transfer of Subject Claims, ASL hereby transfers to the Marshalls all n`ght, title
and ownership of the Subject Claims, as of the Effective Date. Pursuant thereto, and
notwithstanding the Trustee’s right to a portion of net proceeds (if any) of the Subject Claims,
pursuant to the terms of paragraph 5 herein, the Marshalls and their counsel shall have sole and
absolute discretion to make all decisions with respect to the investigation, prosecution, non-
prosecution, litigation, enforcement and resolution of the Subject Claims, without the necessity
of consent of the Trustee or approval of the Bankruptcy Court (other than the Settlement Order
approving this Agreement).

5. Documents and Transcripts. In any litigation in which the Subject Claims are
litigated by the Marshalls, the Marshalls shall provide to the Trustee’s counsel, on a current
basis, all documents that are filed in court and all transcripts of hearings or depositions received
by the Marshalls, other than any documents or transcripts sealed or identified as confidential by a
court

31547 DOC/20140 trc\' 012819JA1')

Case 18-12662-ab| Doc 145 Entered 02/21/19 09:46:27 Page 11 of 31

6. Objegtign to §laims. The Marshalls, as general unsecured creditors of the Estate,
shall also be entitled, and are hereby authorized to the extent necessary, to file, prosecute, settle
or otherwise resolve objections to any and all claims filed against the Estate by any former
officer, director, representative, agent, employee, counsel or other insider of the Debtor, without
the consent of the Trustee or approval of the Bankruptcy Court.

7. Distribution of Proceeds of Subjth Claims. The Parties hereby agree upon the
following order of distributions of any and all proceeds, whether in the form of money, notes,

tangible or intangible property, obligations or other consideration, arising from the prosecution,
settlement, enforcement, release, assignment or other disposition of any of the Subject Claims:

(a) First, fees and reimbursable costs owing to the Marshalls’ counsel with
respect to the investigation and, if deemed appropriate by the Marshalls and their counsel
in their sole and absolute discretion, prosecution, of the Subject Claims, upon such
engagement terms as the Marshalls may agree upon with such counsel.

(b) Second, all remaining proceeds net of payments to MLG shall be divided
and distributed as follows: Twenty-five percent (25%) thereof shall be disbursed to the
Trustee on behalf of the Estate; and seventy-five percent (75%) thereof shall be disbursed
to the Marshalls.

(c) Any recovery of proceeds or benefit arising from the Subject Claims shall
be immediately reported to the Trustee and the Trustee’s portion shall be distributed to
the Trustee no later than thirty (30) days after receipt by MLG or the Marshalls

8. Expenses. ln the event that, after a default by one of the Parties in performing its
respective obligations hereunder, any motion, contested matter, complaint, answer, counterclaim,
cross-claim or other action, in or out of court, is taken by any of the other Parties in order to
enforce, interpret, implement or prosecute any of the terms of this Agreement, the prevailing
Parties shall be entitled to recover from the non-prevailing Parties all reasonable costs incurred in
doing so, including reasonable attomeys’ fees and expenses

9. Construction. This Agreement shall not be construed more strictly against any of
the Parties merely by virtue of the fact that the document has been prepared by one of the Parties
or his counsel, it being recognized that each of the Parties has contributed substantially and
materially to the preparation of this Agreement, with active consultation by the Parties’
respective counsel.

10. Consideration. Each of the Parties acknowledges and waives any claim
contesting the existence and the adequacy of the consideration given by any of the other parties
hereto in entering into this Agreement.

ll. Entire Ag;eement. The Parties each acknowledge that there are no other
agreements or representations, either oral or written, express or implied, not embodied in this
Agreement, which represents a complete integration of all prior and contemporaneous
agreements and understandings of the Parties

31547 DOC/2014O (rev.012819JAI)

Case 18-12662-ab| Doc 145 Entered 02/21/19 09:46:27 Page 12 of 31

12. B§nefit. Except as provided herein, this Agreement shall be binding upon and,
shall inure solely to the benefit of the Parties, and their respective successors, estates, assigns,
grantees, heirs, executors, personal representatives and administrators

13. Counterparts. lt is understood and agreed that this Agreement may be executed in
several counterparts and may be transmitted by electronic mail or by original signature, each of
which shall, for all purposes, be deemed an original and all of such counterparts, taken together,
shall constitute one and the same Agreement, even though all of the Parties hereto may not have
executed the same counterpart of this Agreement

14. A_u_th_QLitL/_. Each of the Parties represents that it has all necessary right, power and
authority to enter into and perform this Agreement under all applicable laws, and that upon
execution and the satisfaction of any and all applicable condition precedent set forth in Section 2
above, this Agreement shall be binding on such party in accordance with its terms.

15. Fur_ther Assg@g§s. Each of the Parties agrees to execute such documents, and
take such actions, as may be reasonably requested by the other party to this Agreement in order
to effectuate the terms of this Agreement

16. lurisdiction. The Bankruptcy Court shall have exclusive jurisdiction to hear and
resolve any disputes as to the enforcement, interpretation or implementation of this Agreement

17. Time is QfEssgnce. Time is of the essence in this Agreement, and any timeliness
stated herein may be strictly enforced

WHEREFORE, the Parties have executed this Agreement as of the Effective Date upon
the terms and conditions set forth above

  
  
  

  
 

ASEPTICSURE SCI
liabil'

, lNC., aDela re imited

  

-'”By. j
LENARD E. SCHWARTZER, as Trustee Edwin G. Marshall, Member and Manager

\’. 520 /”/7 //; /L/Az /\1 £az,€l

J}}l@. l\`/farshall, Member and Manager

L/)“ 0

RSHAL , an individual

 

 

   

  

 

”EnwrN G. MARSHALL, an individual

 

31547 DOC/20140 trev.OllSl‘)JAl)

Case 18-12662-ab| Doc 145 Entered 02/21/19 09:46:27 Page 13 of 31

12. Benefit. Except as provided herein, this Agreement shall be binding upon and,
shall inure solely to the benefit of the Parties, and their respective successors, estates, assigns,
grantees, heirs, executors, personal representatives and administrators

13. Counterparts. lt is understood and agreed that this Agreement may be executed in
several counterparts and may be transmitted by electronic mail or by original signature, each of
which shall, for all purposes, be deemed an original and all of such counterparts, taken together,
shall constitute one and the same Agreement, even though all of the Parties hereto may not have
executed the same counterpart of this Agreement,

14. Authorig;. Each of the Parties represents that it has all necessary right, power and
authority to enter into and perform this Agreement under all applicable laws, and that upon
execution and the satisfaction of any and all applicable condition precedent set forth in Section 2
above, this Agreement shall be binding on such party in accordance with its terms.

15. Further Assurances. Each of the Parties agrees to execute such documents, and
take such actions, as may be reasonably requested by the other party to this Agreement in order
to effectuate the terms of this Agreement.

16. Jurisdiction. The Bankruptcy Court shall have exclusive jurisdiction to hear and
resolve any disputes as to the enforcement, interpretation or implementation of this Agreement,

17. Time is of Essence. Time is of the essence in this Agreement, and any timeliness
stated herein may be strictly enforced

WHEREFORE, the Parties have executed this Agreement as of the Effective Date upon
the terms and conditions set forth above.

ASEPTICSURE SCIENTIFIC, INC., a Delaware limited
liability company
7 By=

LENARD E. SCHWARTZER, as Trustee Edwin G. Marshall, Member and Manager

 

J ill C. Marshall, Member and Manager

 

 

EDWIN G. MARSHALL, an individual JILL MARSHALL, an individual

31547 DOC/20140 (rev 012819JA1)

Case 18-12662-ab| Doc 145 Entered 02/21/19 09:46:27 Page 14 of 31

EXHIBIT “2”

Case 18-12662-ab| Doc 145 Entered 02/21/19 09:46:27 Page 15 of 31

PURCHASE AND SALE AGREEMENT

This PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered
into as of May 17, 2018 by and between LENARD SCHWARTZER, as trustee (“Seller”) of the
chapter 7 estate of MEDIZONE lNTERNATIONAL, lNC., a Nevada corporation (the
“Debtor”), and EDWIN G. MARSHALL and JILL C. MARSHALL, N.M.D., individuals
(collectively, the “Marshalls,” and together with their nominees or assignees, “Buyer”), based
upon the following:

RECITALS

A. Seller is the trustee of the chapter 7 estate of the Debtor (the “Estate”), in the
chapter 7 case of fn re Medizone Inter)zational, Inc., Case No. 18-12662 (the “Chapter 7 Case”),
pending before the United States Bankruptcy Court for the District of Nevada, Las Vegas
Division (the “Bankruptcy Court”). The Chapter 7 Case was commenced by the Debtor’s filing
of a voluntary petition for relief under title 11 of the United States Code (the “Banl<ruptcy
Code”) on May 8, 2018 (“Petition Date”).

B. Prior to the Pctition Date, the Debtor was engaged in business, primarily in a
laboratory located at Medizone lnternational Laboratories, Innovation Park, 245 Princess Street,
Kingston, Ontario, Canada K7L 3N6 (the “Laboratory”), in which the Debtor developed
disinfection solutions for use in hospitals, other healthcare facilities and other institutions (the
“Business”). ln particular, Without limiting the foregoing, within the Business is a patented
disinfection system named AsepticSure®, which utilizes hydrogen peroxide vapor and ozone in a
process that achieves dramatic reductions of bacterial and viral pathogens.

C. Edwin and .l ill Marshall, N.M.D., are the former Chairman/C.E.O. and Director of
Operations, respectively, of the Debtor. The Marshalls retired from those positions in February
2017, and entered into separation agreements with the Debtor pursuant to which the Debtor
modified existing unsecured promissory notes owing to the Marshalls in an aggregate amount in
excess of $1,500,000, to require monthly payments The notes are in substantial default, for lack
of monthly payments owed to the Marshalls in 2017 and 2018.

D. Following the Marshalls’ retirement, new management was hired by the Debtor:
David A. Esposito became the Chairman, and David A. Dodd became the C.E.O.

E. As of the Petition Date, the president of the Debtor was Dr. Michael E. Shannon
(“Dr. Shannon”). Dr. Shannon had been employed by the Debtor since 2002 and was also the
company’s Chief Scientific Officer and its Director of Medical Affairs.

F. On April 18, 2018, prior to the Petition Date, the Marshalls filed an involuntary
chapter 11 petition (the “lnvoluntary Petition”) against the Debtor, in the cho Division of the
Bankruptcy Court. The Debtor answered the Involuntary Petition, contesting material
allegations Buyer and Seller (collectively, the “Paxties”) anticipate jointly stipulating to the
dismissal of the Involuntary Petition, upon mutually agreeable terms, in deference to the

31429.DOC`

Case 18-12662-ab| Doc 145 Entered 02/21/19 09:46:27 Page 16 of 31

pendency of the Chapter 7 Case.

G. Seller intends to request authority of the Bankruptcy Court to operate the
Business, on a limited basis and for a limited period of time, pursuant to Section 721 of the
Bankruptcy Code (the “Section 721 Motion”).

l-l. The Marshalls have agreed to lend to Seller, on a secured basis, funds sufficient
for such limited operations of the Business, under certain terms and conditions, as set forth in a
Loan Agreement and related documents (the “Loan”), and Seller intends to request authority of
the Bankruptcy Court to borrow the Loan from the Marshalls pursuant to Section 364 of the
Bankruptcy Code (the “Section 364 Motion”).

I. Buycr desires to purchase from Seller, and Seller desires to sell to Buyer,
substantially all of the assets of the Business, including the intellectual property, real property,
fixtures, tangible and intangible personal property, inventory, goodwill, executory contracts (to
the extent approved by Buyer as set forth below) and other assets of the Business, on the tenns
and conditions set forth in this Agreement,

J. Buycr also desires to consider proposing a plan of reorganization in place of the
sale contemplated in this Agreement, and Seller has agreed to terms, as described in this
Agreement, that will allow Buyer a limited period of time to determine whether to pursue chapter
11 reorganization prior to any efforts by Seller to advance the sale or overbid process set forth in
this Agreement,

K. NOW, THEREFORE, in consideration of the mutual covenants, representations,
and warranties contained in this Agreement, the Parties agree as follows:

l. ARTICLE 1. PURCHASE AND SALE OF ASSETS

1.1 Seller agrees to sell to Buyer, and Buycr agrees to purchase from Seller, at
Closing (as defined below), all of Seller’s right, title, and interest in and to all of the assets used
by Debtor in connection with the operation of the Business (the “Assets”), including, without
limitation, the following:

(a) All tangible personal property, furnishings, fixtures, equipment,
machinery, parts, accessories, inventory, including without limitation any and all personal
property presently located or used in the Laboratory (the “Personal Property”);

(b) All contracts, agreements, equipment leases, warranties, and other rights
or agreements, whether written or oral, and all executory contracts (as that term is used in
Section 365 of the Bankruptcy Code) to which the Debtor is a party, but only to the extent
approved by Buycr in a writing delivered to Seller no later than June 30, 2018 (the “Assumed
Contracts”);

(c) All real estate leases to which the Debtor is a party, but only to the extent
approved by Buycr in a writing delivered to Seller no later than June 30, 2018, together with all
of Debtor’s interest in any security deposits, prepaid rent, leasehold improvements, and
appurtenances to the leased property (the “Real Property Leases”);

31429.D()C

Case 18-12662-ab| Doc 145 Entered 02/21/19 09:46:27 Page 17 of 31

(d) All of Seller’s or Debtor’s right, title, and interest in and'to the trade
names, logos, copyrights, service marks, trademarks, patents, patent applications, licenses, and
goodwill associated with the Business, including without limitation those listed on Schedule
1.l(d) attached hereto (the “lntangible Property”); and

(e) All of Debtor’s books and records, accounting records and other financial
or transactional documents, to the extent available to Seller with reasonable effort (the
“Records”).

1.2 Seller shall convey title to the Assets to Buyer free and clear of all liens, security
interests, and encumbrances of any kind or nature.

1.3 Seller assumes all risk of loss or damage to the Assets prior to the Closing. ln the
event there is any material loss or damage to all or any portion of the Assets prior to the Closing,
Buycr may either terminate this Agreement pursuant to Article 13, or negotiate with Seller for a
proportionate reduction in the Purchase Price to reflect the loss or damage For the purposes of
this provision, the term “material loss or damage” shall mean any loss or damage to the Assets
with an aggregate cost of $5,000.00.

2. ARTICLE 2. ASSUMPTION OF LIABILIT!ES

2.1 Ef`fective as of the Closing Date (as defined below), Buycr shall assume
responsibility for the performance and satisfaction of all of the executory obligations and
liabilities of Debtor under the Assurned Contracts (the “Assumed Liabilities”).

2.2 Except as expressly provided in this Agreement, Buyer shall not assume or
become liable for any obligations, commitments, or liabilities of Seller or Debtor, whether
known or unknown, absolute, contingent, or otlierwise, and whether or not related to the Assets,
including, without limitation, any employment, business, sales, or use tax relating to Seller’s or
Debtor’s operation of the Business and use and ownership of the Assets prior to the Closing.

3. ARTICLE 3. PURCHASE PRICE

3.l 'l`he purchase price to be paid by Buyer to Seller for the Assets (the “Purchase
Price”) shall be 8500,000.00.

3.2 Buycr shall pay the Purchase Price to Seller at Closing in cash or immediately
available funds, less the full amount of all principal, interest, fees and other charges owing as of
the Closing under the Loan, which shall be deducted from the Purchase Price.

3.3 'l`he Purchase Price shall be allocated among the Assets as designated in writing
by Buycr within sixty (60) days following the Closing. The Parties agree to be bound by Buyer’s
allocation and to report these items for federal income tax purposes as allocated The parties
agree to execute and deliver Internal Revenue Service Form 8594 reflecting this allocation.

3.4 'l`he parties agree to abide by the allocation of the Purchase Price specified in this
Agreement, and agree to report the transaction as so allocated for income tax purposes

31429.1)0(`

Case 18-12662-ab| Doc 145 Entered 02/21/19 09:46:27 Page 18 of 31

4. ARTICLE 4. CLoerG

4.1 The closing for the purchase and sale of the Assets (the “Closing”) shall be held at
the office of Seller, located at 2850 S. Jones Blvd., Suite l, Las Vegas, Nevada 89146, on a date
mutually agreed upon as soon as practicable following satisfaction of all conditions precedent to
the Closing, or at such other time and place as the Parties may mutually agree in writing (the
“Closing Date”). At Closing, Seller shall transfer and convey title to the Assets to Buycr as
provided in this Agreement, free and clear of all liens, security interests and other encumbrances
of any kind

4.2 At the Closing, Seller shall execute, acknowledge, and deliver, as appropriate,
each of the following items:

(a) A duly executed bill of sale (the “Bill of Sale”), in form and substance
acceptable to Buyer, conveying all of Seller’s and Debtor’s right, title, and interest in and to the
Personal Property to Buyer.

(b) A duly executed assignment of the Assumed Contracts (the “Assignment
of Contracts”), in form and substance acceptable to Buyer, pursuant to which Seller shall assign
to Buycr all of Seller’s and Debtor’s right, title and interest in and to the Assumed Contracts.

(c) A duly executed assignment of leases (the “Assignment of Leases”), in
form and substance acceptable to Buyer, pursuant to which Seller shall assign to Buyer all of
Seller’s and Debtor’s right, title, and interest in and to the Real Property Leases.

(d) A duly executed assignment of intangible property (the “Assignment of
Intangible Property”) in form and substance acceptable to Buyer,, assigning all of Seller’s and
Debtor’s ri ght, title, and interest in the Intangible Property to Buyer.

(e) All other deeds, bills of sale, motor vehicle titles, warranty deeds,
assignments, endorsements, licenses, and other good and sufficient instruments and documents
of conveyance and transfer as shall be necessary and effective to transfer, convey, and assign to
Buycr at the Closing all of Seller’s and Debtor’s right, title, and interest in and to the Assets, free
and clear of any liens or encumbrances, as required by the terms of this Agreement.

4.3 At the Closing, Buycr shall execute, acknowledge, and deliver, as appropriate,
each of the following items:

(a) The amount of the Purchase Price, less the full amount of all principal,
interest, fees and other charges owing as of the Closing under the Loan, in cash or immediately
available funds, together with any funds as may be necessary to comply with Buyer`s obligations
regarding the payment of prorations, costs, and expenses under this Agreement.

(b) Executed counterparts of any documents required to be signed by Buycr
pursuant to this Agreement, including, but not limited to, the Assignment of Contracts and
Assignment of Leases.

4.4 The expenses of Closing shall be paid as follows:

3142‘).1)0(`

Case 18-12662-ab| Doc 145 Entered 02/21/19 09:46:27 Page 19 of 31

.(a) Buyer shall pay all sales-and use taxes arising out'of the transfer of the
Assets, if any.

(b) Except as otherwise expressly provided in this Agreement, all other
Closing fees and costs, including, but not limited to, legal fees, accounting fees, consulting fees,
and other incidental expenses in connection with the transactions contemplated by this
Agreement shall be borne by the party that incurs the expenses

(c) Except as otherwise expressly provided in this Agreement, all expenses
associated with the Assets being conveyed to Buyer, including, but not limited to, taxes, rent,
insurance premiums, and utility charges, shall be apportioned ratably between the parties as of
the Closing Date on the basis of a 30-day month. This obligation to make apportionments shall
survive the Closing.

5. ARTICLE 5. REPRESENTATIONS AND VVARRANTIES OF SELLER

5.1 Seller makes the following representations and warranties to Buyer, each of
which is true and correct as of the date of this Agreement, and Will be true and correct as of the
Closing Date:

(a) Seller is the duly appointed and qualified trustee of the Debtor’s Estate,
and has full legal power and authority to enter into and perfomi this Agreement, and this
Agreement constitutes the valid and binding obligation of Seller, enforceable in accordance with
its tenns, subject to Bankruptcy Court approval as set forth elsewhere in this Agreement.

(b) The execution and delivery of this Agreement does not conflict with,
violate, or constitute a default under the terms, conditions, or provisions of any agreement or
instrument to which Debtor is a party, or any law, judgment, or order of which Seller is aware,
and Will not result in the creation of any lien, security interest, or encumbrance on any of the
Assets.

(c) There are no actions, suits, proceedings, or claims now pending, or, to the
best of Seller’s knowledge, threatened against Seller or the Assets that would affect Seller’s
ability to fulfill its obligations under this Agreement or that would impair the value of the Assets.

(d) No representation or warranty of Seller in this Agreement or any other
information furnished by Seller pursuant to this Agreement contains any untrue statement of
material fact or fails to state any fact necessary in order to make the statements not misleading in
any material respect. All statements, representations, and other information provided by Seller to
Buycr shall be true and correct on and as of the Closing Date as though made on that date.

(e) Seller will not begin any efforts to obtain approval or implementation of
any sale or overbid process with respect to the Assets, including without limitation the filing of
any motion for approval of any of the transactions contemplated herein, until July 1, 2018 at the
earliest Seller understands and approves that until June l, 2018, Buycr will devote substantial
time and effort to determining whether conversion of the Chapter 7 Case to chapter ll of the
Bankruptcy Code (with Seller remaining in place as trustee) is preferred, in Which event Buyer
may move the Bankruptcy Court for such conversion and will recommend and support the

11429.1)0(`

Case 18-12662-ab| Doc 145 Entered 02/21/19 09:46:27 Page 20 of 31

appointment of Lenard E. Schwartzer as Chapter ll Trustee for the estate. lf such motion is
pursued by Buyer, Seller’s right to support or oppose conversion shall be preserved Seller
further understands and approves that at any time prior to the Closing Date, Buycr may contact
and solicit third pcrsons, including without limitation shareholders, vendor's, creditors or business
partners to determine whether any of those parties wish to provide funding either for Buyer’s
obligations hereunder or for a reorganization plan in a converted chapter ll plan, and Seller
agrees that such communications and solicitations shall not constitute collusion, bid-rigging or
any other improper conduct, provided that Buyer shall cease any communication with any party
upon written notice from Seller that such party has contacted Seller directly to express an interest
in purchasing the Assets independently of Buyer.

(f) Seller shall conduct an overbid/auction process with respect to the Assets
only in strict conformity with the provisions of Article 9 below.

6. ARTICLE 6. REPRESENTATIONS AND WARRANTIES OF BUYER

6.1 Buyer makes the following representations and warranties to Seller, each of which
is true and correct as of the date of this Agreement and shall be true and correct as of the Closing
Date:

(a) Buycr has full legal power and authority to enter into and perfomr this
Agreement, and this Agreement constitutes the valid and binding obligation of Buyer,
enforceable in accordance with its terms.

(b) The execution and delivery of this Agreement does not conflict with,
violate, or constitute a default under the tenns, conditions, or provisions of any agreement or
instrument to which Buycr is a party, or any law, judgment, or order of which Buyer is aware,
and will not result in the creation of any lien, security interest, or encumbrance on any of the
Assets.

(c) 'l`here is no action, proceeding, or claim pending,. or, to Buyer’s
knowledge, threatened, against Buyer that would affect Buyer’s ability to consummate the
transactions contemplated by this Agreement.

(d) No representation or warranty of Seller in this Agreement or_ any other
information furnished by Seller pursuant to this Agreement contains any untrue statement of
material fact or fails to state any fact necessary in order to make the statements not misleading in
any material respect. All statements, representations, and other information provided by Seller to
Buyer shall be true and correct on and as of the Closing Date as though made on that date.

(e) No representation or warranty of Buyer in this Agreement or any other
information fumished by Buycr pursuant to this Agreement contains any untrue statement of
material fact or fails to state any fact necessary in order to make the statements not misleading in
any material respect. All statements, representations, exhibits, and other information provided
by Buycr to Seller shall be true and correct on and as of the Closing Date as though made on that
date.

31429.1')0(`

Case 18-12662-ab| Doc 145 Entered 02/21/19 09:46:27 Page 21 of 31

7. ARTICLE 7. SELLER’S PRE-CLOSING OBLIGATIONS

7.1 At all times prior to the Closing Date, to the extent that funding is provided
pursuant to the Loan, Seller shall continue to maintain the Assets and conduct operation of the
Business in the same mamrer as they have been maintained and operated by Seller prior to the
execution of this Agreement, and in full compliance with the terms and conditions of the Loan.

7.2 Seller shall promptly provide Buycr with all information concerning the Business
and the Assets that Buycr may reasonably request, and Buycr and its attorneys and other
representatives shall have access during normal business hours to all of the Assets and to the
books and records of the Business

7.3 Any and all liens, claims, charges, security interests, pledges, assignments or
encumbrances relating to the Assets shall be satisfied, terminated, and discharged by Seller on or
prior to the Closing Date and evidence reasonably satisfactory to Buycr and its counsel of the
satisfaction, termination, and discharge shall be delivered to Buyer at or prior to the Closing.

7.4 Seller shall terminate all of its employees working in the Business effective as of
the Closing Date. Seller shall be responsible without exception for all compensation, taxes,
insurance, and other benefits and amounts relating to its employees and shall indemnify and hold
Buycr harmless from any claims made against Buyer with respect to the obligations Buycr shall
not assume or in any way become responsible or liable for any compensation, taxes, insurance,
or other benefits and amounts payable by Seller on account of any of its employees

7.5 Any claim by Buyer against the bankruptcy estate and/or Seller must be filed with
the Bankruptcy Court within six (6) months following the Closing Date.

8. ARTICLE 8. MUTUAL COVENANTS

8.1 Seller and Buyer shall, prior to Closing, execute any and all documents and
perform any and all acts reasonably necessary, incidental, or appropriate to effect the
transactions contemplated by this Agreement.

8.2 At any time after the Execution Date and prior to the Closing, if Seller becomes
aware of any fact or circumstance that would materially change a representation or warranty
made under this Agreement, or materially change the condition or value of the Business in any
respect, Seller shall notify Buyer in writing as soon as possible after the discovery of the changed
circumstances

8.3 Each party represents and warrants that no broker, finder, or any other person or
entity has any claim for any brokerage commissions or fees in connection with any of the
transactions contemplated by this Agreement. Each party shall indemnify the other against any
claim or loss suffered as a result of any claim for brokerage commissions or fees payable, or
claimed to be payable, on the basis of any actions in connection with this Agreement.

31429.[)()(`

Case 18-12662-ab| Doc 145 Entered 02/21/19 09:46:27 Page 22 of 31

9. ARTICLE 9. OVERBID/AUCTION PROCESS

9.1 Seller may conduct an overbid and auction process to determine whether a higher
or better bid than the Purchase Price may be obtained for the Assets, provided that Seller strictly
complies with each of the following provisions:

(a) Seller shall accept no overbid that:

(i) does not conform to all substantive tenns of this Agreement,
including without limitation the absence of a financing or due diligence contingency;

(ii) is not accompanied by a good-faith cash deposit in an amount no
less than SlO0,000.00, delivered to Seller no less than three (3) business days prior to an auction;
and

(iii) does not include a proposed cash purchase price that is at least
$575,()00.00, and is at least $35,000 greater than any preceding overbid accepted by Seller.

(b) Seller shall allow Buycr to match any overbid accepted by Seller as to
purchase price, upon the same terms as this Agreement in all other respects, in Which event
Buyer shall become the accepted bidder, subject to further overbids.

(c) In the event that the Assets are sold to a purchaser other than Buyer, Seller
shall pay to Buycr a breakup fee in the amount of $35,000.00, at the close of such sale,

(d) Seller shall obtain Bankruptcy Court approval of an overbid/auction
process that includes each of the foregoing terms, including without limitation Buyer’s right to a
breakup fee, no less than fourteen (14) days prior to such overbids and auction occurring

10. ARTICLE 10. CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER

lO.l The obligation of Buyer to consummate the transactions contemplated by this
Agreement shall be subject to the satisfaction, on or before the Closing Date, of each of the
following conditions:

(a) Orders of the Bankruptcy Court granting the Section 364 Motion and the
Section 721 Motion, in forms and substance acceptable to Buyer, shall have been entered on or
before May 31, 2018, and a final order granting the Section 364 Motion, in form and substance
acceptable to Buyer, shall have been entered on or before June 22, 2018, and shall not be stayed
or enjoined as of the Closing Date.

(b) An order of the Bankruptcy Court approving this Agreement and the
transactions contemplated herein, and authorizing Seller to consummate all such transactions,
and to transfer, sell and assign the Assets to Buyer free and clear of all liens, pursuant to Sections
363 and 365 of the Bankruptcy Code, in forms and substance acceptable to Buyer, shall have
been entered on or before August lO, 2018, and shall not be stayed or enjoined as of the Closing
Date.

31429.DOC`

Case 18-12662-ab| Doc 145 Entered 02/21/19 09:46:27 Page 23 of 31

(c) No Event of Default shall have occurred under the Loan, except as may
have been waived by Buycr in writing in its sole discretion.

(d) The representations and warranties of Seller set forth in Article 5 shall be
true and correct as of the Closing Date.

(e) Seller shall have performed and complied with all of the agreements,
covenants, and conditions required of Seller by this Agreement on or before the Closing Date.

(i) No action, suit, or proceeding before any court or any governmental body
or authority that would in any way affect the Assets or the ability of the parties to consummate
the transactions contemplated by this Agreement shall have been instituted or threatened on or
before the Closing Date.

(g) 'l`he Assets shall be in substantially the same condition on the Closing
Date as on the Execution Date, and there shall be no loss or damage to the property prior to the
Closing.

10.2 Any of Buyer’s conditions precedent may be waived in whole or in part by Buyer'
in writing at any time on or before the Closing Date. In the event all Buyer’s conditions
precedent have not been waived by Buyer or satisfied in full on or before the Closing Date,
Buyer may elect to terminate this Agreement as provided in Article l 3.

ll. ARTICLE 11. CONDITIONS PRECEDENT TO OBLlGATlONS OF SELLER

ll.l The obligation of Seller to consummate the transactions contemplated by this
Agreement shall be subject to the satisfaction, on or before the Closing Date, of each of the
following conditions:

(a) Orders of the Bankruptcy Court granting the Section 364 Motion and the
Section 721 Motion, in forms and substance acceptable to Buyer, shall have been entered on or
before May 31, 2018, and shall not be stayed or enjoined as of the Closing Date.

(b) An order of the Bankruptcy Court approving this Agreement and the
transactions contemplated herein, and authorizing Seller to consummate all such transactions,
and to transfer, sell and assign the Assets to Buyer free and clear of all liens, pursuant to Sections
363 and 365 of the Bankruptcy Code, in forms and substance acceptable to Buyer, shall have
been entered on or before August 10, 2018, and shall not be stayed or enjoined as of the Closing
Date.

(c) Seller shall have received the amount of the Purchase Price in cash or
immediately available funds at Closing.

(d) The representations and warranties of Buyer set forth in Article 6 shall be
true and correct as of the Closing Date.

(e) Buyer shall have performed and complied with all of the agreernents,
covenants, and conditions required of Buyer by this Agreement on or before the Closing Date.

31429.[)0(`

Case 18-12662-ab| Doc 145 Entered 02/21/19 09:46:27 Page 24 of 31

l 1.2 Any of Seller’s conditions precedent may be waived in whole or in part by Seller
in writing at any time on or before the Closing Date. In the event all Seller’s conditions
precedent have not been waived by Seller or satisfied in full on or before the Closing Date, Seller
may elect to terminate this Agreement as provided in Article 13.

12. ARTICLE 12. POST-CLOSING OBLIGATIONS

12.l Each party agrees to do all acts and things and to make, execute, and deliver such
written instruments as shall be reasonably necessary to carry out the temis and provisions of this
Agreement. This covenant of further assurances shall survive the Closing.

13. ARTICLE 13. TERMINATION
l3.l This Agreement may be terminated as follows:

(a) By the mutual consent of Buyer and Seller at any time prior to the
Closing.

(b) By Buyer at any time prior to the Closing as expressly provided in this
Agreement, or if any material condition precedent to Buyer’s obligations set forth in Article 10
has not been satisfied in full or previously waived by Buycr in writing, at or prior to the Closing.

(c) By Seller at any time prior to the Closing as expressly provided in this
Agreement, or if any material condition precedent to Seller’s obligations set forth iii Article ll
has not been satisfied in full or previously waived by Buyer in writing, at or prior to the Closing.

(d) By either party if the Closing has not occurred on or before September l,
2018.

13.2 In the event of the termination of this Agreement pursuant to the provisions of
Section 13.1, this Agreement shall become void and have no effect, without any liability on the
part of any of the paities.

l3.3 The remedies set forth in this Agreement are cumulative and not exclusive of any
other legal or equitable remedy otherwise available to any party,

l4. ARTICLE 14. INDEMNIFICATION

l4.l ln addition to any other agreement on the part of Seller to indemnify Buyer set
forth in this Agreement, Seller shall indemnify and hold Buycr harmless from and against any
and all loss, cost, damage, claim, liability, or expense, including reasonable attorneys’ fees and
costs, in any way arising from or related to (a) Seller’s ownership or use of the Assets, or Seller’s
operation of the Business, prior to the Closing Date, (b) the failure or falsity of any
representation or wairanty of Seller contained in this Agreement, or (c) the failure by Seller to
observe or perform any other covenant or agreement to be observed or performed by Seller under
this Agreement.

10
3142‘).00<`.

Case 18-12662-ab| Doc 145 Entered 02/21/19 09:46:27 Page 25 of 31

l4.2 In addition to any other agreement on the part of Buyer to indemnify Seller set
forth in this Agreement, Buycr shall indemnify and hold Seller harmless from and against any
and all loss, cost, damage, claim, liability, or expense, including reasonable attorneys’ fees and
costs, in any way arising from or related to Buyer’s ownership or use of the Assets from and
after the Closing Date.

l4.3 The mutual agreements to indemnify set forth in this Article l3 shall survive the
Closing.

15. ARTICLE 15. GENERAL PROVISIONS

15.l The terms and provisions of this Agreement shall be binding on and inure to the
benefit of the successors and assigns of the parties

15.2 This Agreement constitutes the entire agreement between the parties with respect
to the subject matter of this Agreement and supersedes all prior agreements, oral and written,
between the parties hereto with respect to the subject matter of this Agreement.

15.3 This Agreement may not be amended, modified, or supplemented except by
written agreement signed by the party against which the enforcement of the amendment,
modification, or supplement is sought. No waiver of any of the provisions of this Agreement
shall be deemed, or shall constitute, a waiver of any other provision. No waiver shall be binding
unless executed in writing by the party making the waiver.

l5.4 If any legal action or other proceeding is brought to enforce the provisions of this
Agreement, the prevailing party shall be entitled to recover reasonable attorneys’ fees and other
costs incurred in the action or proceeding, in addition to any other relief to which the prevailing
' party may be entitled.

15.5 Except as otherwise specifically provided in this Agreement, Seller and Buyer
shall pay their own fees and expenses in connection with the negotiation and consummation of
the transactions contemplated by this Agreement.

15.6 All notices, requests, demands, and other communications required by this
Agreement shall be in writing and shall be (a) delivered in person or by courier, (b) mailed by
first class registered or certified mail, or (c) delivered by facsimile transmission, as follows, or to
such other address as a party may designate to the other in writing:

(a) If to Seller: Lenard E. Schwartzer, Chapter 7 Trustee, 2850 S. Jones
Blvd., Suite l, Las Vegas, NV 89146, email to: trustee(a)s-mlaw.com; with a copy to Schwartzer
& McPherson Law Firm, 2850 S. Jones Blvd., Suite l, Las Vegas, NV 89146, email to:

bkfilings@s-mlaw.com.

(b) If to Buyer: Edwin and Jill Marshall, 144 Buena Vista, Stinson
Beach, CA 94970, email: medoz3int§a;yahoo.com; with a copy to: Meyers Law Group, P.C.,
Attn: Merle C. Meyers, Esq., 44 Montgomery Street, Suite lOlO, San Francisco, CA 94104,
email: mmevers(¢i>,meyerslawgroup.com.

l l
3142‘).00¢

Case 18-12662-ab| Doc 145 Entered 02/21/19 09:46:27 Page 26 of 31

(c) lf delivered personally or by courier, the date on which the notice, request,
instruction, or document is delivered shall be the date on which the delivery is made, and if
delivered by facsimile transmission or email as aforesaid, the date on which the notice, request,
instruction, or document is received (unless a Federal holiday or weekend, in which event the
next weekday that is not a Federal holiday) shall be the date of delivery.

15.7 All section headings contained in this Agreement are for convenience of
reference only, do not form a part of this Agreement, and shall not affect in any way the meaning
or interpretation of this Agreement.

l5.8 This Agreement may be executed in two (2) or more counterparts, all of which
shall be considered one and the same agreement, and shall become effective when one
counterpart has been signed by each party and delivered to the other party hereto.

15.9 Time shall be of the essence with respect to the obligations of the parties to this
Agreement.

15.10 This Agreement shall be govemed by and construed under the laws of the State of
Califomia.

15.ll In the event any provision of this Agreement is deemed to be invalid, illegal, or
unenforceable, all other provisions of the Agreement that are not affected by the invalidity,
illegality, or unenforceability shall remain in full force and effect.

IN WlTNESS WHEREOF, the parties have executed this Agreement as of the date of
this Agr ment.

SEL

 
 
 

 

 

LENARD SCHWARTZEE€, as Trustee of-
the chapter 7 estate of Medizone
lnternational, lnc.

12

314?.‘).DCC

Case 18-12662-ab| Doc 145 Entered 02/21/19 09:46:27 Page 27 of 31

scHEDULE i`.i(d)

LIST OF PATENTS
United States:
§ Patent No. 5,052,382 ~ Apparatus for the Controlled Generation and Administration of Ozone
§ Patent No. 6,073,627 - Extemal Application of Ozone/Oxygen for Pathogenic Conditions, a
process patent for the treatment of external afflictions. This patent also describes equipment
evolutions and treatment envelope design for external medical applications
§ Provisional Patent Application serial no. 10/002943, for Method and Apparatus for Ozone
Decontamination of Biological Liquids. This application deals with protocols for biological
liquid decontamination as well as the devices for conducting decontamination.

§ Patent No. 8,551,399 - Healthcare Facility Disinfecting System (Oct 2013).

§ Patent No. 8,636,951 - Bio-terror'ism Counteraction Using Ozone and Hydrogen Peroxide (Jan
2014).

§ Patent No. 8,992,829 - Sports Equipment and Facility Disinfection.
§ Patent No. 13/821,483 - Food Handling Disinfection Treatment covering the use of
AsepticSure® in food processing plants and related facilities for the sterilization of food-home

pathogens such as Listeria, Salnionella, and other human harmful, food-poisoning-causing
bacteria.

Europe:

§ Patent No. 252583B ~ Bio-Terrorism Counter Measures Using Ozone and Hydrogen Peroxide
(June 20l 6).

Healtlicare Facility Disinfection System (Aug 2016)
Canada:

§ Patent No. 2735739 - Healthcare Facility Disiiifection Process and System with
Oxygen/Ozone (Nov. 201 l)

§ Patent No. 2846256 - Sports Equipment and Facility Disinfection
China:

§ Patent No. ZL 201080030657.2 - Healthcare Facility Disinfection System (Nov 2015)

3142‘).1)0(`

Case 18-12662-ab| Doc 145 Entered 02/21/19 09:46:27 Page 28 of 31

Sin a ore:

§ Patent No.l76977 - Healthcare Facility Disinfecting Process and System with Oxygen/Ozone
Mixture (Feb 2013)

§ Patent (allowed, but awaiting issuance) Healthcare Facility Disinfecting Process and System
With Oxygen/Ozone Mixture (Nov 2016)

Applications are also pending in the 38 member countries that are parties to the EU Patent
Treaty, as well as South Korea, India, Singapore, Brazil and Mexico.

3 l429.l)OC`

Case 18-12662-ab| Doc 145 Entered 02/21/19 09:46:27 Page 29 of 31

EXHIBIT “3”

Las Vegas, Nevada 89146-5308

2850 South jones Boulevard, Suite 1
Tel: (702) 228-7590 - Fax: (702) 892-0122

SCHWARTZER & MCPHERSON LAw FIRM

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 18-12662-ab| Doc 145 Entered 02/21/19 09:46:27 Page 30 of 31

Jason A. Imes, Esq., NV Bar No. 7030
Schwartzer & McPherson Law Firm

2850 South Jones Blvd., Suite l

Las Vegas NV 89146-5308

Telephone: (702) 228-7590

Facsimile: (702) 892-0122

E-Mail: bkfilin s s-mlaw.com
Attorneysfor Lenard E. Schwartzer, Trustee

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA
In re: Case No. BK-S-18-12662-ABL
MEDIZONE INTERNATIONAL, INC., Chapter 7

Debtor- [ PRoPosED ] oRDER GRANTING
MoTroN FoR APPRovAL oF
sETTLEMENT AGREEMENT
(FRBP 9019)

Hearing Date: March 21, 2019
Hearing Time: ll:OO a.m.

 

 

 

The Trustee’s Motion for Approval of Settlement Agreement (the “Motion”) [ECF No.
] having come before this Court on the day of , 2019; LENARD E.
SCHWARTZER, Chapter 7 Trustee (the “Trustee”), appearing by and through his counsel, Jason

 

A. Imes., Esq., of the Schwartzer & McPherson Law Firm, and other parties appearing as noted on
the record; the Court finding that notice was given to all parties in interest as required, and having
reviewed and considered the Motion and also having reviewed the proposed settlement materials,
and there being no opposition; the Court having made its findings of fact and conclusions of law

upon the record which are incorporated herein pursuant to F ederal Rules of Bankruptcy Procedure

Page l of 2

 

SCHWARTZER & MCPHERSON LAW FIRM

2850 South ]ones Boulcvard, Suite 1

Las Vegas, Nevada 89146-5308

Tei: (702)228-7590- Fax; (702) 892-0122

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 18-12662-ab| Doc 145 Entered 02/21/19 09:46:27 Page 31 of 31

9014(c) and 7052, and for good cause appearing,

IT IS HEREBY ORDERED that the Trustee’s Motion is GRANTED; and

IT IS FURTHER ORDERED that the Trustee’s proposed settlement agreement with
Edwin G. Marshall, J ill C. Marshall, and AsepticSure Scientif`ic, LLC, pursuant to the terms set
forth With more particularity in the Settlement Agreement attached to this Order as Exhibit “1,” is
hereby approved pursuant to Fed.R.Bankr.P 9019.

IT IS SO ORDERED.
Submitted by:

 

Jason A. Imes, Esq.

SCHWARTZER & MCPHERsoN LAW FiRM
2850 South Jones Blvd., Suite 1

Las Vegas NV 89146

Attorneysfor Lenard E. Schwartzer, Trustee

LR 9021 CERTIFICATION

In accordance with LR 9021, counsel submitting this document certifies that the order
accurately reflects the court’s ruling and that (check one):

[:l The court waived the requirement of approval under LR 9021(b)(l).

jj No party appeared at the hearing or filed an objection to the motion.

jj l have delivered a copy of this proposed order to all counsel Who appeared
at the hearing, and any unrepresented parties who appeared at the hearing, and each
has approved or disapproved the order, or failed to respond, as indicated below:

g I certify that this is a case under Chapter 7 or 13, that I have served a copy

of this order With the motion pursuant to LR 9014(g), and that no party has
objection to the form or content of the order.

 

Jason A. Imes, Esq.
SCHWARTZER & MCPHERSON LAw FIRM

###

Page 2 of 2

 

